--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated 19
November 2008 between Doral Energy Corp., a Nevada corporation (“Borrower”), and
Macquarie Bank Limited, a Bank incorporated in accordance with the laws of
Australia (“Lender”). Capitalized terms used but not defined in this Amendment
have the meaning given to them in the Credit Agreement (defined below).

Background

     A. Borrower and Lender have previously entered into a Senior First Lien
Secured Credit Agreement dated 29 July 2008 (as amended, restated, modified or
otherwise supplemented from time to time, the “Credit Agreement”) for the
purpose of making available to Borrower a senior, secured term loan on a
non-revolving basis.

     B. Borrower and Lender desire to modify certain terms and conditions of the
Credit Agreement.

     C. Lender is willing to amend the Credit Agreement pursuant to the terms
and conditions of this Amendment.

Agreements

     In consideration of the mutual covenants of Borrower and Lender set forth
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each of the parties, Borrower and
Lender agree as follows:

     1. Modification to Existing Definitions. Article I of the Credit Agreement
is modified as follows:

The following new definitions are inserted as follows:

     ““Field Equipment Debt” means any Debt, not to exceed Two Hundred Thousand
Dollars ($200,000) in aggregate, in relation to office or field equipment with
the prior written consent of Administrative Agent and Lenders, such consent not
to be unreasonably withheld or delayed following Borrower’s delivery to the
Administrative Agent of a true and complete set of the transaction documents
related to the Debt proposed to be incurred by Borrower and the collateral, if
any, to be pledged to secure that Debt.

     “Permitted Indebtedness” means (a) any Debt set forth in Schedule 4.12; (b)
any Field Equipment Debt; and (c) any other Debt incurred with the prior written
consent of Administrative Agent and Lenders.”

2. Amendments.

--------------------------------------------------------------------------------

(a) Section 2.3 of the Credit Agreement is amended by deleting it in its
entirety and replacing it with the following:

   “Section 2.3 Availability and Purposes of Term Loan Advances. Beginning on
the Closing Date and continuing through the applicable Availability Termination
Date, up to Twenty-Five Million Dollars ($25,000,000) of the Term Loan (“Tranche
B”) may be used as follows:

(a) up to Three Million Two Hundred and Sixty Three Thousand Four Hundred and
Seven Dollars and Seventy One Cents ($3,263,407.71) of Tranche B (“Tranche B-1”)
shall be utilized to pay a portion of the purchase price for the Hanson
Properties, for the payment of fees incurred pursuant to this Agreement and for
general corporate purposes; and

(b) up to Twenty-One Million Seven Hundred and Thirty Six Thousand Five Hundred
and Ninety Two Dollars and Twenty Nine Cents ($21,736,592.29) of Tranche B
(“Tranche B 2”) may be used, in Lenders’ sole discretion, (i) to satisfy a
Borrowing Base Deficiency, (ii) for the development of the Properties pursuant
to the Development Plan or (iii) for the payment of fees incurred pursuant to
this Agreement.”

(b) Section 2.6 of the Credit Agreement is amended by adding a new subsection
(e) as follows:

      “(e) Unavailability of USD. If, in relation to any proposed Advance,
Administrative Agent determines that deposits in USD will not be readily
available to Lenders in the relevant interbank market in order to enable Lenders
to fund that Advance:

     (i) Administrative Agent will give notice of that fact to the Borrower; and

     (ii) Administrative Agent will not be obliged to make the proposed Advance
and any Advance Request, which has been served by Borrower on Administrative
Agent will be deemed withdrawn.”

(c) Section 2.8 of the Credit Agreement is amended by adding a new subsection
(x) as set out below:

     “(x) If, on or before any date on which an interest rate is to be
determined on the basis of the LIBOR Rate for an Advance, and either:

           (a) Administrative Agent determines that, adequate and fair means do
not or will not exist for ascertaining the LIBOR Rate applicable to an Interest
Period or for whatever reason it will not be possible to

2

--------------------------------------------------------------------------------

determine the LIBOR Rate for the applicable Interest Period or in the applicable
amounts; or

 (b) Administrative Agent determines that the LIBOR Rate would not accurately
reflect the cost of funding, making or maintaining that Advance for the
applicable Interest Period; then,

Administrative Agent shall have the right to give notice of such event to
Borrower (a “Market Disruption Notice”), whereupon the obligations of each
Lender to make the Advance available to Borrower on the basis of the LIBOR Rate
shall be suspended until such time as Administrative Agent gives notice to the
Borrower that the circumstances giving rise to such determination as advised
under the Market Disruption Notice no longer exist. In circumstances where the
Administrative Agent has issued a Market Disruption Notice to the Borrower, any
outstanding Advances shall bear interest at such rate as the Administrative
Agent shall advise Borrower compensates Lenders for the cost of funding (from
any source which Administrative Agent may reasonably select) plus the Applicable
Margin, or the Default Rate, if applicable, as set forth in Section 2.8(a)
above.”

(d) Section 4.12 of the Credit Agreement is amended by deleting it in its
entirety and replacing it with the following:

     “Section 4.12 Debt. Borrower has no Debt outstanding other than the
Obligations and the Permitted Indebtedness.”

(e) Section 7.1 of the Credit Agreement is amended by adding a new subsection
(i) as follows:

“(i) Permitted Indebtedness.”

(f) Schedule 4.12 of the Credit Agreement is amended by deleting it in its
entirety and replacing it with the Schedule 4.12 annexed to this Amendment.

(g) For the avoidance of all doubt, the modifications to the Credit Agreement
described in subsection (c) above are not intended to alter Borrower’s right to
elect, with respect to any Advance, to calculate the Contract Rate based on the
Prime Rate rather than the LIBOR Rate in accordance with Section 2.8 of the
Credit Agreement.

     3. Consent to Certain Field Equipment Debt. The Administrative Agent and
each of the Lenders consents to Borrower incurring Field Equipment Debt of up to
$42,607.20 in connection with the acquisition of a modular field office building
to be situated on the Properties at 11387 Lovington Highway, Artesia, New Mexico
88210. Borrower agrees that the modular field office building described in the
previous sentence constitutes “Equipment” as that term is used in the definition
of “Permitted Encumbrances.”

3

--------------------------------------------------------------------------------

4. Conditions to Effectiveness of This Amendment. Notwithstanding the other
conditions to the making of any Advance under Article IX of the Credit
Agreement, the following additional conditions apply to the making of any
additional Advances under the Credit Agreement:

     (a) Borrower will execute and deliver (or cause to be executed and
delivered, as applicable) to Lender the following documents, each in form and
substance acceptable to Lender:

(i) this Amendment; and

(ii) any other document necessary or convenient in the opinion of Lender or its
counsel to give effect to the modifications to the Credit Agreement contemplated
by this Amendment.

5. Reaffirmation of Representations and Warranties; Etc. Borrower, to induce
Lender to enter into this Amendment, hereby reaffirms, as of the date hereof
(except to the extent the previous representations and warranties speak as to a
certain date), its representations and warranties contained in Article IV of the
Credit Agreement and in all other documents executed pursuant thereto, and
additionally represents and warrants as follows:

     (a) The execution and delivery of this Amendment and the performance by
Borrower of its obligations under this Amendment is within Borrower’s power,
have been duly authorized by all necessary company action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with (i) any provision of law, (ii) any of the
Borrower’s respective Charter Documents, or (iii) any agreement binding upon
Borrower or any of its Properties.

     (b) This Amendment represents the legal, valid and binding obligations of
Borrower enforceable against it in accordance with its terms subject as to
enforcement only to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally.

6. Ratification of Liens and Security Interests. Borrower hereby acknowledges
and ratifies the existence and priority of the Liens granted by Borrower in
favor of Lender in and to the Collateral and represent, warrant and covenant
that such liens and security interests are valid, existing and in full force and
effect.

7. Miscellaneous. This Amendment supersedes all prior agreements (written or
oral) between Borrower and Lender with regard to the subject matters hereof.
This Amendment is a Loan Document. Except as affected by this Amendment, the
Loan Documents are unchanged and continue in full force and effect. However, in
the event of any inconsistency between the terms of the Credit Agreement as
amended by this Agreement and any other Loan Document, the terms of the Credit
Agreement will control and the other document will be deemed to be amended to
conform to the terms of the Credit

4

--------------------------------------------------------------------------------

Agreement. All references to the Credit Agreement will refer to the Credit
Agreement as amended by this Amendment. Borrower agrees that all Loan Documents
to which either of them is a party (whether as an original signatory or by
assumption of the Obligations) remain in full force and effect and continue to
evidence its legal, valid and binding obligations enforceable in accordance with
their terms (as the same are affected by this Amendment or are amended in
connection with this Amendment). Borrower releases Lender from any liability for
actions or failures to act in connection with the Loan Documents prior to the
date of this Amendment. Any course of dealing among Borrower or Lender or any
other Person will not be deemed to have altered or amended the Credit Agreement
or affected either Borrower’s or Lender’s right to enforce the Credit Agreement
as written. This Amendment will be binding upon and inure to the benefit of each
of the undersigned and their respective successors and permitted assigns.

8. Form. Each agreement, document, instrument or other writing to be furnished
Lender under any provision of this instrument must be in form and substance
satisfactory to Lender and its counsel.

9. Multiple Counterparts. This Amendment may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which
constitute, collectively, one instrument; but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart. It shall not be necessary for Borrower and Lender to execute
the same counterpart hereof so long as Borrower and Lender each execute a
counterpart hereof.

10. Governing Law. This Amendment and all transactions provided for in this
Amendment will be governed by, interpreted and construed under and enforced
pursuant to the laws of the State of Texas, without regard to its conflicts of
laws provisions.

 11. Final Agreement. THE LOAN DOCUMENTS, AS AMENDED BY OR IN CONNECTION WITH
THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signatures begin on the following page]

5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Amendment on 19 November
2008.

  BORROWER:       Doral Energy Corp.,   a Nevada corporation       By: /s/ Paul
Kirkitelos   Name: Paul Kirkitelos   Title: CEO

This is a signature page to the First Amendment to Credit Agreement

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Amendment on 19 November
2008.

  LENDER:       Macquarie Bank Limited,   a Bank incorporated in accordance with
  the laws of Australia          By: /s/ Katie Choi    Name: Katie Choi  
 Title: Division Director, Macquarie Bank Limited          By:  /s/ Robert
McRobbie    Name: Robert McRobbie    Title: Division Director, Legal Risk
Management

Attachments to this First Amendment:

Schedule 4.12: Debt

This is a signature page to the First Amendment to Credit Agreement

--------------------------------------------------------------------------------


Schedule 4.12
Debt     Little Bay Consulting SA $520,000     Green Show Investments Ltd.
$300,000


--------------------------------------------------------------------------------